Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
The following is a Final Office Action in response to Applicant’s amendment received 06/22/2022.
In accordance with Applicant’s amendment, claims 8 and 15 are amended.  Claims 8-20 are currently pending.

Response to Amendment
Applicant’s amendment necessitated the new ground(s) of rejection set forth in this Office Action.

Response to Arguments
§103 rejection:  Applicant's arguments concerning the §103 rejection of independent claims 8/15 over Spivack et al. (US 2011/0289422) in view of Skeen et al. (US 2013/0339877) have been considered, but are not persuasive.
With respect to independent claim 8, Applicant argues that the  references fail to teach receiving, from the first device, event data indicating a data-streaming event and multiple values to associate with the data-streaming event, the multiple values including an acquisition price for acquiring access to the data-streaming event; generating event object data indicative of the data-streaming event, the event object data including the multiple values; storing the event object data in association with the first time-based data structure; generating second user interface data representing a second visual representation of at least a portion of the first time-based data structure and a third visual representation of at least a portion of the event object data, the third visual representation including an indication of the acquisition price; and sending the second user interface data to a second device associated with a second user (Remarks at pg. 10).  The Examiner respectfully disagrees.
In particular, Spivack teaches receiving, from the first device, event data indicating a data-streaming event and multiple values to associate with the data-streaming event, the multiple values including an acquisition price for acquiring access to the data-streaming event (paragraphs 79, 93, 105-07, 224, and 247-249: e.g., API enables the external parties to add event data; event provider module 180 can be any combination of software agents and/or hardware components able to receive data about online events from event providers and store the data in the event profiles database; Data stored in the event profiles database 122 is obtained directly from event providers; provides a graphical user interface for content providers to use to automate upload event data; event profiles database 122 stores data related to online events including, but not limited to, start time, event location, and metadata about the event;  the event profiles database 122 stores data related to online events including, but not limited to, start time, event location, and metadata about the event, such as pricing [i.e., acquisition price], duration, permitted audiences, requirements or pre-requisites; Online events can be any scheduled activity or happening on the web, such as a video stream, … social event, product launch (e.g., launch of a new blog post or article), a scheduled tweet or link, podcast, etc.; provides a profile of an event, including … information about the content, channel, time, cost [i.e., acquisition price]; Events can be… pay per view); generating event object data indicative of the data-streaming event, the event object data including the multiple values (paragraphs 73, 81-84, 105, 111, 194, 224, and 236:  e.g., event profiles database 122, temporal index database 124, user database 126, and advertisement database 128 can store information such as data, images, videos, and/or any other data item utilized by parts of the interactive web guide server;  interactive web guide server 120 can retrieve data from and add data to the event profiles database; system compiles a database of scheduled online events, such as event profiles database; event profiles database 122 stores data related to online events including, but not limited to, start time, event location, and metadata about the event); storing the event object data in association with the first time-based data structure (paragraphs 105, 111, and 194:  e.g., event profiles database 122 stores data related to online events including, but not limited to, start time, event location, and metadata about the event, such as pricing, duration); generating second user interface data representing a second visual representation of at least a portion of the first time-based data structure and a third visual representation of at least a portion of the event object data, the third visual representation including an indication of the acquisition price (paragraphs 91, 124, 143, 145, 156, 172-173, 176, 179, 224, and Fig. 2:  e.g., generate personalized schedules for each user [i.e., second user interface, second visual representation], send event reminders, and send data to the display module 182 for presenting events to the user that the user has signed up for in a "My Events" view of the interactive web guide [second user interface, second visual representation];  In one embodiment, the images can provide certain metadata about the event that the user can interact with. Additionally, the events displayed in the video carousel can be periodically refreshed [i.e.,  third, fourth, fifth…etc. visual representation]; web guide can display multiple events within a certain time segment within a calendar view in a dynamic manner; Within the grid, content can be sorted by a user according to channel name, channel popularity, show name, show popularity, price [i.e., acquisition price]; Events in the "My Events" webpage [i.e.,  third visual representation] can be categorized by categories include, but not limited to…price; Events in any view (Grid view, List view, My Events view, Top Picks, search results, or any other view) [i.e.,  third, fourth, fifth…etc. visual representation] can be sorted by the user in any of a number of ways including, but not limited to…price [i.e., acquisition price]…and content type (e.g., video, audio, chat, game platform, virtual reality, web site, etc.); sending the second user interface data to a second device associated with a second user (paragraphs 91, 124, 143, 156, 173, 176, 193, 195, 224, and Fig. 2: e.g., generate personalized schedules for each user [i.e., second user, third user…etc., and corresponding interface and data], send event reminders, and send data to the display module 182 for presenting events to the user that the user has signed up for in a "My Events" view of the interactive web guide; events displayed in the video carousel can be periodically refreshed; web guide can display multiple events within a certain time segment within a calendar view in a dynamic manner, such that for any time slot that has multiple events, the web guide displays the event name and N more, where N is the number of other events that are scheduled for the same time slot; My Matrix showing a personal calendar of recommended events or a lineup of user selected and ordered channels; Event Profile--a widget that provides a profile of an event, including optionally a trader for the event or selected content from the event, information about the content, channel, time, cost, rating, location, projected audience, popularity of the event, etc.; All of the capabilities of the interactive web guide that have been described above can be made available on any device that is connected to the Internet ("connected device") including, but not limited to, computers, mobile phones, mobile computers, mobile computers, televisions, set top boxes, DVR's cameras, video cameras, digital audio devices, media server [i.e., user may receive access to event via, e.g., a URL link through a variety of user devices, computer being a first device, mobile phone a second device, mobile computer being a third device, and so on])).  Accordingly, Spivack teaches the disputed limitations.
Applicant raises similar arguments concerning amended independent claim 15, which is similar though not identical to amended claim 8, however similar citations to Spivack and corresponding rationale as that set forth above are relied on (and provided in the updated §103 rejection below) to address the arguments and amendments concerning amended independent claim 15.
For the reasons provided above taken together with the additional citations and rationale set forth below in the updated §103 rejection, Applicant’s amendments and supporting arguments are not persuasive at showing that amended claims 8/15 are non-obvious over the teachings of Spivack and Skeen.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 and 15-18 are rejected under 35 U.S.C. §103 as unpatentable over Spivack et al. (US 2011/0289422, hereinafter “Spivack”) in view of Skeen et al. (US 2013/0339877, hereinafter “Skeen”).

Claims 8/15:
As per claim 8, Spivack teaches a system (paragraphs 73, 270, and Fig. 18:  system…generates an interactive calendar guide for current and upcoming events) comprising:
control circuitry; and memory communicatively coupled to the control circuitry and storing executable instructions that, when executed by the control circuitry, cause the control circuitry to perform operations (paragraphs 269-276: e.g.,  computer system 1800 includes a processor, memory, non-volatile memory, and an interface device; computer system 1800 can be controlled by operating system software that includes a file management system, such as a disk operating system; computer system will usually include at least a processor, memory, and a device (e.g., a bus) coupling the memory to the processor;  software program is assumed to be stored at any known or convenient location (from non-volatile storage to hardware registers) when the software program is referred to as "implemented in a computer-readable medium." A processor is considered to be "configured to execute a program" when at least one value associated with the program is stored in a register readable by the processor) comprising:
generating first user interface data representing a first visual representation of at least a portion of a first time-based data structure associated with a first user, … (paragraphs 79, 105-07, 224, and 247-249:  e.g., Event providers 140 are people or entities who provide online events, for example, YouTube, ESPN, and Infiniti;  event profiles database 122 stores data related to online events including, but not limited to, start time, event location, and metadata about the event; Online events can be any scheduled activity or happening on the web, such as a video stream, … social event, product launch (e.g., launch of a new blog post or article), a scheduled tweet or link, podcast, etc.; The API enables the external parties to add event data; Data stored in the event profiles database 122 is obtained directly from event providers; In one embodiment, the interactive web guide provides a graphical user interface for content providers to use to automate upload event data. Event providers specify a name, location, credentials of the XML files to be used for extraction of data for upload, and a frequency of review of the XML files. The event providers can either manually or automatically create the XML files to be used by the web guide to automatically upload the event data);
sending the first user interface data to a first device associated with the first user (paragraphs 79, 105-07, 224, and 247-249:  e.g., the interactive web guide provides a graphical user interface for content providers to use to automate upload event data; Event providers 140 are people or entities who provide online events, for example, YouTube, ESPN, and Infiniti; The API enables the external parties to add event data; Data stored in the event profiles database 122 is obtained directly from event providers);
receiving, from the first device, event data indicating a data-streaming event and multiple values to associate with the data-streaming event, the multiple values including an acquisition price for acquiring access to the data-streaming event (paragraphs 79, 93, 105-07, 224, and 247-249: e.g., API enables the external parties to add event data; event provider module 180 can be any combination of software agents and/or hardware components able to receive data about online events from event providers and store the data in the event profiles database; Data stored in the event profiles database 122 is obtained directly from event providers; provides a graphical user interface for content providers to use to automate upload event data; event profiles database 122 stores data related to online events including, but not limited to, start time, event location, and metadata about the event;  the event profiles database 122 stores data related to online events including, but not limited to, start time, event location, and metadata about the event, such as pricing [i.e., acquisition price], duration, permitted audiences, requirements or pre-requisites; Online events can be any scheduled activity or happening on the web, such as a video stream, … social event, product launch (e.g., launch of a new blog post or article), a scheduled tweet or link, podcast, etc.; provides a profile of an event, including … information about the content, channel, time, cost [i.e., acquisition price]; Events can be… pay per view);
generating event object data indicative of the data-streaming event, the event object data including the multiple values (paragraphs 73, 81-84, 105, 111, 194, 224, and 236:  e.g., event profiles database 122, temporal index database 124, user database 126, and advertisement database 128 can store information such as data, images, videos, and/or any other data item utilized by parts of the interactive web guide server;  interactive web guide server 120 can retrieve data from and add data to the event profiles database; system compiles a database of scheduled online events, such as event profiles database; event profiles database 122 stores data related to online events including, but not limited to, start time, event location, and metadata about the event);
storing the event object data in association with the first time-based data structure (paragraphs 105, 111, and 194:  e.g., event profiles database 122 stores data related to online events including, but not limited to, start time, event location, and metadata about the event, such as pricing, duration);
generating second user interface data representing a second visual representation of at least a portion of the first time-based data structure and a third visual representation of at least a portion of the event object data, the third visual representation including an indication of the acquisition price (paragraphs 91, 124, 143, 145, 156, 172-173, 176, 179, 224, and Fig. 2:  e.g., generate personalized schedules for each user [i.e., second user interface, second visual representation], send event reminders, and send data to the display module 182 for presenting events to the user that the user has signed up for in a "My Events" view of the interactive web guide [second user interface, second visual representation];  In one embodiment, the images can provide certain metadata about the event that the user can interact with. Additionally, the events displayed in the video carousel can be periodically refreshed [i.e.,  third, fourth, fifth…etc. visual representation]; web guide can display multiple events within a certain time segment within a calendar view in a dynamic manner; Within the grid, content can be sorted by a user according to channel name, channel popularity, show name, show popularity, price; Events in the "My Events" webpage [i.e.,  third visual representation] can be categorized by categories include, but not limited to…price; Events in any view (Grid view, List view, My Events view, Top Picks, search results, or any other view) [i.e.,  third, fourth, fifth…etc. visual representation] can be sorted by the user in any of a number of ways including, but not limited to…price…and content type (e.g., video, audio, chat, game platform, virtual reality, web site, etc.; See also, paragraphs 91 and 94: Input can include commands such as change the format of the displayed guide, display events under a particular tab, and go to an event; zooming in or out of a time slot);
sending the second user interface data to a second device associated with a second user (paragraphs 91, 124, 143, 156, 173, 176, 224, and Fig. 2: e.g., generate personalized schedules for each user [i.e., second user, third user…etc., and corresponding interface and data], send event reminders, and send data to the display module 182 for presenting events to the user that the user has signed up for in a "My Events" view of the interactive web guide; events displayed in the video carousel can be periodically refreshed; web guide can display multiple events within a certain time segment within a calendar view in a dynamic manner, such that for any time slot that has multiple events, the web guide displays the event name and N more, where N is the number of other events that are scheduled for the same time slot; My Matrix showing a personal calendar of recommended events or a lineup of user selected and ordered channels; Event Profile--a widget that provides a profile of an event, including optionally a trader for the event or selected content from the event, information about the content, channel, time, cost, rating, location, projected audience, popularity of the event, etc.);
receiving, from the second device, a data access request to acquire access to the data-streaming event (paragraph 125, 128, 153, 163, and 176:  e.g., user can select a particular category under one of these tabs to access a listing of events, including events occurring now, upcoming events, and recent events. The user can select an event to perform an action such as viewing the event, sending an RSVP to a future event, commenting on an event, sharing an event, etc.; At block 2020, the system receives a play request for the event from the user; events can be added to a user's "My Events" view when the user clicks on a "Add to my events" button that is made available with each event listing in the interactive web guide. For example, in FIG. 3, the cursor has been moved over the event "2010 Australian Open--Court 6 (Day 5)" which brings up a pop-up window with event details and the "Add to my events" button);
based at least in part on the data access request, performing an authorization process to acquire access to the data-streaming event for the acquisition price (paragraphs 106 and 159:  e.g., At decision block 1910, the system determines if the online event is starting. If the online event is not starting yet (block 1910--No), the process remains at decision block 1910. If the online event is starting (block 1910--Yes), at decision block 1915 the system determines if the user has checked in to the event; Events can be free, pay per view, or available by subscription and can be accessed through the website hosting the interactive web guide or after registering at the website for certain events. Events may be open to the public or only open to specific audiences such as invited audiences or qualifying participants);
associating at least a portion of the event object data with a second time-based data structure associated with the second user (paragraphs 156, 162, 238-239:  e.g., Ads may be scheduled for exact times (e.g., noon), or within time ranges (e.g., between 11 and noon), or sets of time periods (e.g., a recurring schedule of exact times or time ranges), or for named periods (e.g., Christmas or Winter), or for pre-set periods preceding, during or after an event (e.g., 30 minutes prior to the start of an event, for the last 15 minutes of an event, or for the first 30 minutes following the conclusion of an event); pre-selected reminders can be set for 15 minutes, 30 minutes, or one hour prior to the start time of an event);
receiving real-time image data (paragraphs 157, 183, and 246:  e.g., if a user RSVPs to an online chat event is Linable to watch it live, the web guide can record it by making a saved digital online video, text, or audio file that records the chat session. The file is then stored at an online URL where the user may access it on-demand at any time in the future; landing pages provide online locations for events, including capabilities for showing live streaming video or audio, providing interactive chat, selling tickets, controlling audience participation, archiving previous events, showing calendars, running advertising, providing descriptive data and … live events; currently live online event can be displayed on an event profile page or within an interactive guide); and
sending the real-time image data to the second device or a third device associated with the second user (paragraphs 156-157, 164, 183, 193, 195, and 246:  e.g., When an event is played, if the event is presently occurring, the user can either be taken to the live event by pointing to the live URL for the event, or the live event plays directly within the interactive web guide; capabilities for showing live streaming video or audio, providing interactive chat, selling tickets, controlling audience participation, archiving previous events, showing calendars, running advertising, providing descriptive data and … live events; currently live online event can be displayed on an event profile page or within an interactive guide; online event location is a URL or other online location identifier where the event can be accessed online through online video, audio, chat, virtual reality, interactive gaming, web browsing, or any other online application or online medium; All of the capabilities of the interactive web guide that have been described above can be made available on any device that is connected to the Internet ("connected device") including, but not limited to, computers, mobile phones, mobile computers, mobile computers, televisions, set top boxes, DVR's cameras, video cameras, digital audio devices, media server [i.e., user may receive access to event via, e.g., a URL link through a variety of user devices, computer being a first device, mobile phone a second device, mobile computer being a third device, and so on]).

Spivack does not explicitly teach:
the first time-based data structure including a plurality of data slots associated with a plurality of time periods, respectively.

Skeen teaches:
the first time-based data structure including a plurality of data slots associated with a plurality of time periods, respectively (paragraphs 14 and 106:  e.g., users may create "venue specific" streaming radio stations playing artists with upcoming live performances at one or more venues selected by the user. Users may also set "timeframe" filter criteria (e.g. "tonight," "this week," "next 2 weeks," "all dates" or "custom dates" wherein a user specifies a specific date range such as between July 15.sup.th and August 3.sup.rd)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Spivack with Skeen because the references are analogous since each reference is directed to computer-implemented features for managing/scheduling streaming media content, which is within applicant’s field of endeavor of time-based management of data-streaming events, and because modifying Spivack’s interactive calendar features for scheduling web-based events by incorporating Skeen’s first time-based data structure with a plurality of data slots associated with a plurality of time periods, as claimed, is already suggested by Spivack via Spivack’s reliance on a time-based data structure encompassing timeslots for streaming events (See, e.g., Spivack at paragraph 73 and Figs. 3, 27, 32, 49, and 52:  interactive calendar guide; and Fig. 3, displaying a time-based data structure of scheduled data-streams, e.g., sporting events and live broadcasts), and because employing a time-based data structure with a plurality of data slots associated with a plurality of time periods for a first user to, e.g., add new timeslots for future data streaming events would provide the benefit of an intuitive and efficient means to schedule a plurality of timeslots for one or more events without the need to add each timeslot in a separate interface, thereby improving speed/efficiency in adding/posting a plurality of times for one or more events; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 15, Spivack teaches one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by control circuitry, cause the control circuitry to perform operations (paragraphs 269-276: computer system 1800 includes a processor, memory, non-volatile memory, and an interface device; computer system 1800 can be controlled by operating system software that includes a file management system, such as a disk operating system; computer system will usually include at least a processor, memory, and a device (e.g., a bus) coupling the memory to the processor;  software program is assumed to be stored at any known or convenient location (from non-volatile storage to hardware registers) when the software program is referred to as "implemented in a computer-readable medium.") comprising:
causing display of a first user interface that includes a first visual representation of at least a portion of a first time-based data structure associated with a first user, … (paragraphs 79, 105-07, 224, and 247-249:  e.g., Event providers 140 are people or entities who provide online events, for example, YouTube, ESPN, and Infiniti;  event profiles database 122 stores data related to online events including, but not limited to, start time, event location, and metadata about the event; Online events can be any scheduled activity or happening on the web, such as a video stream, … social event, product launch (e.g., launch of a new blog post or article), a scheduled tweet or link, podcast, etc.; The API enables the external parties to add event data; Data stored in the event profiles database 122 is obtained directly from event providers; In one embodiment, the interactive web guide provides a graphical user interface for content providers to use to automate upload event data. Event providers specify a name, location, credentials of the XML files to be used for extraction of data for upload, and a frequency of review of the XML files. The event providers can either manually or automatically create the XML files to be used by the web guide to automatically upload the event data);
receiving event data indicating a data-streaming event and multiple values to associate with the data-streaming event, the multiple values including an acquisition value for acquiring access to the data-streaming event (paragraphs 79, 93, 105-07, 224, and 247-249: e.g., API enables the external parties to add event data; event provider module 180 can be any combination of software agents and/or hardware components able to receive data about online events from event providers and store the data in the event profiles database; Data stored in the event profiles database 122 is obtained directly from event providers; provides a graphical user interface for content providers to use to automate upload event data; event profiles database 122 stores data related to online events including, but not limited to, start time, event location, and metadata about the event;  the event profiles database 122 stores data related to online events including, but not limited to, start time, event location, and metadata about the event, such as pricing [i.e., acquisition value], duration, permitted audiences, requirements or pre-requisites; Online events can be any scheduled activity or happening on the web, such as a video stream, … social event, product launch (e.g., launch of a new blog post or article), a scheduled tweet or link, podcast, etc.; provides a profile of an event, including … information about the content, channel, time, cost [i.e., acquisition value]; Events can be… pay per view);
generating event object data indicative of the data-streaming event, the event object data including the multiple values (paragraphs 73, 81-84, 105, 111, 194, 224, and 236:  e.g., event profiles database 122, temporal index database 124, user database 126, and advertisement database 128 can store information such as data, images, videos, and/or any other data item utilized by parts of the interactive web guide server;  interactive web guide server 120 can retrieve data from and add data to the event profiles database; system compiles a database of scheduled online events, such as event profiles database; event profiles database 122 stores data related to online events including, but not limited to, start time, event location, and metadata about the event);
storing the event object data in association with the first time-based data structure (paragraphs 105, 111, and 194:  e.g., event profiles database 122 stores data related to online events including, but not limited to, start time, event location, and metadata about the event, such as pricing, duration);
causing display of a second user interface that includes a second visual representation of at least a portion of the first time-based data structure and a third visual representation of at least a portion of the event object data, the third visual representation including an indication of the acquisition value (paragraphs 91, 124, 143, 145, 156, 172-173, 176, 179, 224, and Fig. 2:  e.g., generate personalized schedules for each user [i.e., second user interface, second visual representation], send event reminders, and send data to the display module 182 for presenting events to the user that the user has signed up for in a "My Events" view of the interactive web guide [second user interface, second visual representation];  In one embodiment, the images can provide certain metadata about the event that the user can interact with. Additionally, the events displayed in the video carousel can be periodically refreshed [i.e.,  third, fourth, fifth…etc. visual representation]; web guide can display multiple events within a certain time segment within a calendar view in a dynamic manner; Within the grid, content can be sorted by a user according to channel name, channel popularity, show name, show popularity, price [i.e., acquisition value]; Events in the "My Events" webpage [i.e.,  third visual representation] can be categorized by categories include, but not limited to…price [i.e., acquisition value]; Events in any view (Grid view, List view, My Events view, Top Picks, search results, or any other view) [i.e.,  third, fourth, fifth…etc. visual representation] can be sorted by the user in any of a number of ways including, but not limited to…price [i.e., acquisition value]…and content type (e.g., video, audio, chat, game platform, virtual reality, web site, etc.; See also, paragraphs 91 and 94: Input can include commands such as change the format of the displayed guide, display events under a particular tab, and go to an event; zooming in or out of a time slot);
receiving a data access request to acquire access to the data-streaming event (paragraph 125, 128, 153, 163, and 176:  e.g., user can select a particular category under one of these tabs to access a listing of events, including events occurring now, upcoming events, and recent events. The user can select an event to perform an action such as viewing the event, sending an RSVP to a future event, commenting on an event, sharing an event, etc.; At block 2020, the system receives a play request for the event from the user; events can be added to a user's "My Events" view when the user clicks on a "Add to my events" button that is made available with each event listing in the interactive web guide. For example, in FIG. 3, the cursor has been moved over the event "2010 Australian Open--Court 6 (Day 5)" which brings up a pop-up window with event details and the "Add to my events" button);
based at least in part on the data access request, performing an authorization process to acquire access to the data-streaming event for the acquisition value (paragraphs 106 and 159:  e.g., At decision block 1910, the system determines if the online event is starting. If the online event is not starting yet (block 1910--No), the process remains at decision block 1910. If the online event is starting (block 1910--Yes), at decision block 1915 the system determines if the user has checked in to the event; Events can be free, pay per view, or available by subscription and can be accessed through the website hosting the interactive web guide or after registering at the website for certain events. Events may be open to the public or only open to specific audiences such as invited audiences or qualifying participants);
associating at least a portion of the event object data with a second time-based data structure associated with the second user (paragraphs 156, 162, 238-239:  e.g., Ads may be scheduled for exact times (e.g., noon), or within time ranges (e.g., between 11 and noon), or sets of time periods (e.g., a recurring schedule of exact times or time ranges), or for named periods (e.g., Christmas or Winter), or for pre-set periods preceding, during or after an event (e.g., 30 minutes prior to the start of an event, for the last 15 minutes of an event, or for the first 30 minutes following the conclusion of an event); pre-selected reminders can be set for 15 minutes, 30 minutes, or one hour prior to the start time of an event);
receiving real-time image data and an identifier indicative of the data-streaming event (paragraphs 157, 183, 195, 203, and 246:  e.g., if a user RSVPs to an online chat event is Linable to watch it live, the web guide can record it by making a saved digital online video, text, or audio file that records the chat session. The file is then stored at an online URL where the user may access it on-demand at any time in the future; event location is a URL or other online location identifier where the event can be accessed online through online video, audio, chat, virtual reality, interactive gaming, web browsing, or any other online application or online medium; landing pages provide online locations for events, including capabilities for showing live streaming video or audio, providing interactive chat, selling tickets, controlling audience participation, archiving previous events, showing calendars, running advertising, providing descriptive data and … live events; currently live online event can be displayed on an event profile page or within an interactive guide); and
based at least in part on the identifier, causing display of the real-time image data via the second user interface (paragraphs 156-157, 164, 183, 193, 195, 203, and 246:  e.g., When an event is played, if the event is presently occurring, the user can either be taken to the live event by pointing to the live URL for the event, or the live event plays directly within the interactive web guide; capabilities for showing live streaming video or audio, providing interactive chat, selling tickets, controlling audience participation, archiving previous events, showing calendars, running advertising, providing descriptive data and … live events; currently live online event can be displayed on an event profile page or within an interactive guide).

Spivack does not explicitly teach:
the first time-based data structure including a plurality of data slots associated with a plurality of time periods, respectively.

Skeen teaches:
the first time-based data structure including a plurality of data slots associated with a plurality of time periods, respectively (paragraphs 14 and 106:  e.g., users may create "venue specific" streaming radio stations playing artists with upcoming live performances at one or more venues selected by the user. Users may also set "timeframe" filter criteria (e.g. "tonight," "this week," "next 2 weeks," "all dates" or "custom dates" wherein a user specifies a specific date range such as between July 15.sup.th and August 3.sup.rd)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Spivack with Skeen because the references are analogous since each reference is directed to computer-implemented features for managing/scheduling streaming media content, which is within applicant’s field of endeavor of time-based management of data-streaming events, and because modifying Spivack’s interactive calendar features for scheduling web-based events by incorporating Skeen’s first time-based data structure with a plurality of data slots associated with a plurality of time periods, as claimed, is already suggested by Spivack via Spivack’s reliance on a time-based data structure encompassing timeslots for streaming events (See, e.g., Spivack at paragraph 73 and Figs. 3, 27, 32, 49, and 52:  interactive calendar guide; and Fig. 3, displaying a time-based data structure of scheduled data-streams, e.g., sporting events and live broadcasts), and because employing a time-based data structure with a plurality of data slots associated with a plurality of time periods for a first user to, e.g., add new timeslots for future data streaming events would provide the benefit of an intuitive and efficient means to schedule a plurality of timeslots for one or more events without the need to add each timeslot in a separate interface, thereby improving speed/efficiency in adding/posting a plurality of times for one or more events; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 9/16:  Spivack further teaches wherein the operations further comprise: in response to storing the event object data in association with the first time-based data structure: determining that the second user has subscribed to receive data regarding the first time-based data structure; and causing display of, via the second device or a third device associated with the second user, a notification indicative of the data-streaming event (paragraphs 70, 91, 156, 162, 178, and 266:  response module 178 can use the responses to generate personalized schedules for each user, send event reminders, and send data to the display module 182 for presenting events to the user that the user has signed up for in a "My Events" view of the interactive web guide; If the event has not yet occurred, the user is asked to set a reminder or receive a pre-set reminder. FIG. 28 shows a listing of sports events with buttons for setting a reminder for a particular event. For example, pre-selected reminders can be set for 15 minutes, 30 minutes, or one hour prior to the start time of an event; IG. 68 depicts an example screen shot 6800 of a listing of a user's saved events. FIG. 69 depicts an example screen shot 6900 of a notification or reminder which can be created to remind a user prior to occurrence of a web-based event).

Claims 10/17:  Spivack further teaches receiving feedback data for the real-time image data, the feedback data being indicative of how the real-time data is being received; and sending at least a portion of the feedback data to the first device or a fourth device associated with the first user (paragraphs 104, 131, 141, 154, and 208:  e.g., interactive web guide server 120 includes a report generator module 196. The report generator module 196 can be any combination of software agents and/or hardware components able to generate reports about online events, the demand for the events, statistics about the audience for online events, rankings or ratings for event providers, channels, and events; aggregate reports and indices can be generated that rank or rate online event providers, channels, and events and that provide high-level metrics about them, similar to a ratings system for online events and content).

Claims 11/18:  Spivack further teaches generating indicator data representing an indicator for the third visual representation indicative of the event object data being associated with a real-time event; and sending the indicator data to the second device (paragraphs 91, 124, 143, 156, 173, 176, 224, and Fig. 2:  events displayed in the video carousel can be periodically refreshed; web guide can display multiple events within a certain time segment within a calendar view in a dynamic manner, such that for any time slot that has multiple events, the web guide displays the event name and N more, where N is the number of other events that are scheduled for the same time slot; online events presented in any view such as "Top Picks" (FIG. 2) or search results (FIG. 6), events for which the user has signed up for with an RSVP can be categorized according to the time of the event: upcoming, presently occurring, and occurred in the recent past, and these events can be organized using tabs as shown in FIG. 5;  paragraphs 91, 124, 143, 156, 173, 176, 224, and Fig. 2:  generate personalized schedules for each user, send event reminders, and send data to the display module 182 for presenting events to the user that the user has signed up for in a "My Events" view of the interactive web guide;  In one embodiment, the images can provide certain metadata about the event that the user can interact with. Additionally, the events displayed in the video carousel can be periodically refreshed; web guide can display multiple events within a certain time segment within a calendar view in a dynamic manner;  See also, paragraphs 91 and 94: Input can include commands such as change the format of the displayed guide, display events under a particular tab, and go to an event; zooming in or out of a time slot).

Claims 12 and 19 are rejected under 35 U.S.C. §103 as unpatentable over Spivack et al. (US 2011/0289422, hereinafter “Spivack”) in view of Skeen et al. (US 2013/0339877, hereinafter “Skeen”), as applied to claims 8 and 15 above, and further in view of Doss et al. (US 2004/0093290, hereinafter “Doss”).

Claim 12:  Spivack, in view of Skeen, teaches the limitations of claim 8 as set forth above, but does not teach the limitation of claim 12.
 Doss teaches analyzing a plurality of data structures associated with a plurality of users, respectively; based at least in part on the analysis, generating metric data indicative of a most available time period within the plurality of data structures, the plurality of users including the second user; and sending the metric data to the first device or a fourth device associated with the first user (paragraphs 26-27, 96-97, 124, 134-135, Figs. 8-12, and claim 39:  e.g.,  performing a free-time search of calendar data by: retrieving availability information for a plurality of users; locating free-time segments which are available in the retrieved availability information; adjusting the located free-time segments based on one or more context-sensitive criteria which are applicable to this free-time search; when more than one possible meeting time is found, the preferred times may be chosen over other times or presented at the top of a list of results for the person scheduling the meeting to choose from; scheduler may choose to see possible meeting times sorted according to when the meeting time and/or location are most convenient for the maximum number of invitees; determining one or more free-time segments when each of the plurality of users is available, according to the adjusted free-time segments for each of the users; and providing the determined free-time segments as a result of the free-time search. The retrieved availability information preferably comprises calendar data from the users' electronic calendars; Following completion of Blocks 230 or 240, processing reaches Block 250 where the computed search results are presented to the user for his review. A sample search results display is provided in FIG. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Spivack/Skeen because the references are analogous because Spivack/Skeen are directed to computer-implemented features for managing/scheduling streaming media content, which is within applicant’s field of endeavor of time-based management of data-streaming events whereas Doss’s free-time search features based on information gleaned from users’ calendars (i.e., time-based data structure) is reasonably pertinent to the problem with which applicant is concerned (of time-based management of data-streaming events using time-based data structures) and because modifying Spivack/Skeen to incorporate Doss’s features for analyzing data structures associated with users to generate/send metric data indicative of a most available time period, as claimed, would serve the motivation to allow users of the web guide to socially connect with friends based on their availability (Spivack at paragraphs 101, 169, 171, and 184); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 19:  Spivack, in view of Skeen, teaches the limitations of claim 15 as set forth above, but does not teach the limitation of claim 19.
Doss teaches analyzing a plurality of data structures associated with a plurality of users, respectively; identifying a most available time period within the plurality of data structures based at least in part on the analysis, the plurality of users including the second user; and causing display of a notification indicative of the most available time period (paragraphs 26-27, 96-97, 123, 134-135, Figs. 8-12, and claim 39:  e.g., performing a free-time search of calendar data by: retrieving availability information for a plurality of users; locating free-time segments which are available in the retrieved availability information; adjusting the located free-time segments based on one or more context-sensitive criteria which are applicable to this free-time search; when more than one possible meeting time is found, the preferred times may be chosen over other times or presented at the top of a list of results for the person scheduling the meeting to choose from; scheduler may choose to see possible meeting times sorted according to when the meeting time and/or location are most convenient for the maximum number of invitees; determining one or more free-time segments when each of the plurality of users is available, according to the adjusted free-time segments for each of the users; determining one or more free-time segments when each of the plurality of users is available, according to the adjusted free-time segments for each of the users; and providing the determined free-time segments as a result of the free-time search. The retrieved availability information preferably comprises calendar data from the users' electronic calendars; Following completion of Blocks 230 or 240, processing reaches Block 250 where the computed search results are presented to the user for his review. A sample search results display is provided in FIG. 12; results obtained in Block 730 are then sorted according to the criteria requested by the scheduler, and returned (Block 750) for display to the meeting scheduler).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Spivack/Skeen with Doss because the references are analogous because Spivack/Skeen are directed to computer-implemented features for managing/scheduling streaming media content, which is within applicant’s field of endeavor of time-based management of data-streaming events whereas Doss’s free-time search features based on information gleaned from users’ calendars (i.e., time-based data structure) is reasonably pertinent to the problem with which applicant is concerned (of time-based management of data-streaming events using time-based data structures) and because modifying Spivack/Skeen to incorporate Doss’s features for analyzing data structures associated with users to identify/display a most available time period, as claimed, would serve the motivation to allow users of the web guide to socially connect with friends based on their availability (Spivack at paragraphs 101, 169, 171, and 184); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 13 is rejected under 35 U.S.C. §103 as unpatentable over Spivack et al. (US 2011/0289422, hereinafter “Spivack”) in view of Skeen et al. (US 2013/0339877, hereinafter “Skeen”), as applied to claim 8, and further in view of Zeng et al. (US 2017/0185254, hereinafter “Zeng”).

Claim 13:  Spivack, in view of Skeen, teaches the limitations of claim 8 as set forth above, but does not teach the limitation of claim 13.
Zeng teaches generating metric data indicative of a total number of acquisitions of the data-streaming event; and sending the metric data to the first device or a fourth device associated with the first user (paragraph 122:  when a user is streaming live content, the client device 300 may provide an indicator to the streaming user reporting the number of co-users watching the live content stream. For example, a viewing indicator 342a in the live content item window 340a of FIG. 3D shows that four co-users of the family presentation feed 308b are viewing the live stream. As the number of co-users in the family presentation feed 308b watching the live content stream increases or decreases, the viewing indicator 342a may also increase or decrease. In other words, the content presentation system 102 can track the number of co-users watching the live content stream).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Spivack/Skeen with Zeng because the references are analogous because Spivack/Skeen/Zeng are directed to computer-implemented features for managing streaming media content, which is within applicant’s field of endeavor of time-based management of data-streaming events, and because modifying Spivack/Skeen to incorporate Zeng’s feature for generating metric data indicative of a total number of acquisitions of a data-streaming event and sending the metric data to a device associated with a user, as claimed, would provide the benefit to a content provider of an indicator of the popularity or success of the content being streamed, which would be useful for marketing purposes (e.g., more acquisitions may yield more ad revenue), or helpful information to know for the purpose adapting/improving future streaming content in pursuit of increasing the number of acquisitions; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 14 and 20 are rejected under 35 U.S.C. §103 as unpatentable over Spivack et al. (US 2011/0289422, hereinafter “Spivack”) in view of Skeen et al. (US 2013/0339877, hereinafter “Skeen”), as applied to claims 8 and 15, and further in view of Ionescu (US 2015/0128162).

Claim 14:  Spivack, in view of Skeen, teaches the limitations of claim 8 as set forth above, but does not teach the limitation of claim 14.
Ionescu teaches generating metric data indicative of a total number of acquisitions of events associated with the first user; and sending the metric data to the first device or a fourth device associated with the first user (paragraphs 137-142 and Fig. 7:   display device 121 can be used to display the user interface and reports shown in FIG. 7; The exemplary real-time reports and interface depicted in FIG. 7 enable users to efficiently identify success metrics for online video publishing and advertising. The user interface includes a live, real-time dashboard summarizing aggregated metrics and events 125 across multiple video assets; video overview user interface (UI) 700 can include a dashboard displaying a summary of real-time analytics data for a group of video assets 135. The dashboard can indicate total concurrent viewers 702 (i.e., total viewership indicated as a number of current users) for the group of video assets).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Spivack/Skeen with Ionescu because the references are analogous because they are each directed to computer-implemented features for managing streaming media content, which is within applicant’s field of endeavor of time-based management of data-streaming events, and because modifying Spivack/Skeen to incorporate Ionescu’s feature for generating metric data indicative of a total number of acquisitions of events associated with the first user and sending the metric data to a device associated with the first user, as claimed, would provide the benefit to a content provider of an indicator of the popularity or success of the content being streamed (See Ionescu at paragraph 26:  enable users to efficiently identify success metrics for online video publishing), which would be useful for marketing purposes (e.g., more acquisitions may yield more ad revenue), or helpful information to know for the purpose adapting/improving future streaming content in pursuit of increasing the number of acquisitions; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 20:  Spivack, in view of Skeen, teaches the limitations of claim 15 as set forth above, but does not teach the limitation of claim 20.
Ionescu teaches determining a collective acquisition value associated with at least one of (i) acquisitions of the data-streaming event or (ii) acquisitions of the data-streaming event and a plurality of other data-streaming events associated with the first user; and causing display of the collective acquisition value (paragraphs 137-142 and Fig. 7: display device 121 can be used to display the user interface and reports shown in FIG. 7; The exemplary real-time reports and interface depicted in FIG. 7 enable users to efficiently identify success metrics for online video publishing and advertising. The user interface includes a live, real-time dashboard summarizing aggregated metrics and events 125 across multiple video assets; video overview user interface (UI) 700 can include a dashboard displaying a summary of real-time analytics data for a group of video assets 135. The dashboard can indicate total concurrent viewers 702 (i.e., total viewership indicated as a number of current users) for the group of video assets).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Spivack/Skeen with Ionescu because the references are analogous because they are each directed to computer-implemented features for managing streaming media content, which is within applicant’s field of endeavor of time-based management of data-streaming events, and because modifying Spivack/Skeen to incorporate Ionescu’s feature for determining a collective acquisition value associated acquisitions of the data-streaming event or a plurality of other data-streaming events associated with a first user and causing display of the collective acquisition value, as claimed, would provide the benefit to a content provider of an indicator of the popularity or success of the content being streamed (See Ionescu at paragraph 26:  enable users to efficiently identify success metrics for online video publishing), which would be useful for marketing purposes (e.g., more acquisitions may yield more ad revenue), or helpful information to know for the purpose adapting/improving future streaming content in pursuit of increasing the number of acquisitions; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
YouTube looks to extend into live content provision. New Media Age: 4. Centaur Publishing Ltd. (Jan 21, 2010):  discloses an exemplary broadcasting platform for managing live streaming content.
Tang, John C., Gina Venolia, and Kori M. Inkpen. "Meerkat and periscope: I stream, you stream, apps stream for live streams." Proceedings of the 2016 CHI conference on human factors in computing systems. 2016: discloses techniques and platforms to facilitate video sharing and live streaming, along with metrics related thereto.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
06/30/2022